Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                           No. 04-20-00550-CV

                                    CITY OF PREMONT, Texas,
                                            Appellant

                                                   v.

                          Jose Richard GONZALEZ and Elda E. Gonzalez,
                                           Appellees

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 20-09-60606-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

Delivered and Filed: March 3, 2021

MOTION TO DISMISS GRANTED, APPEAL DISMISSED AS MOOT

           This is an accelerated appeal from an order granting a temporary injunction. Appellant has

filed an unopposed motion to dismiss this appeal because the temporary injunction order has been

dissolved by the trial court. “An appeal from a temporary injunction order is rendered moot, and

must be dismissed, if the injunction is dissolved.” Star Medical Ctr., LLC v. Tritin Medical

Distribution, LLC, No. 05-20-00345-CV, 2020 WL 3071709, at *1 (Tex. App.—Dallas June 10,

2020, no pet.). Therefore, we grant the motion and dismiss this appeal as moot. See Momentum

Capital Funding, LLC v. Dill, No. 04-16-00039-CV, 2016 WL 3031059, at *1 (Tex. App.—San
                                                                          04-20-00550-CV


Antonio May 25, 2016, no pet.) (dismissing appeal as moot when the challenged temporary

injunction order was dissolved.).

                                           PER CURIAM




                                         -2-